Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-22 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over International Patent Publication No. WO/2012112229 to Zhao ("Zhao"). Zhao discloses lithium electrolyte materials for use in lithium ion electrochemical cells including batteries and capacitors comprising Li3_xMx/2OA where x is from 0 to 0.8, M is selected from magnesium, calcium, barium, strontium, and mixtures thereof, and A is selected from fluoride, chloride, bromide, iodide and mixtures thereof. Although Zhao is directed towards lithium ion electrochemical devices, sodium ion electrochemical devices based on similar electrochemical principles substituting lithium as the alkali metal are common in the art. Accordingly, substitution of sodium for the lithium in the materials .
Response to Arguments
Applicant's arguments filed 12/9/2020 have been fully considered but they are not persuasive.  Applicant alleges that there is no motivation or teaching in Zhao to substitute sodium for lithium.  The rejection does not rely on Zhao for this teaching, instead relying on the commonly known principle that sodium and lithium ion batteries are similar systems of interest/study.  See, e.g., Applicant’s as-filed disclosure at paragraph [0002]; U.S. Patent Application Publication No. 2014/0154575 to Lu (“Lu”) at paragraph [0015].  Applicant next argues that sodium and lithium have distinct properties and cannot be substituted one for the other.  Applicant’s own findings contradict this, since they cover the materials of Zhao having sodium substituted for lithium.  Moreover, the prior art is filled with systems in the sodium-ion battery art where various electrode and electrolyte materials were successfully made by simply substituting sodium for lithium.  See, e.g., Lu at paragraph [0015] and U.S. Patent Application Publication No. 2014/0315103 to Higuchi at paragraphs [0050] and [0056].  Thus, to the extent that lithium and sodium do have distinct properties, they are sufficiently similar that the person of ordinary skill in the art at the time of invention would have a sufficiently reasonable expectation of success to attempt substitution of sodium for lithium in a lithium solid electrolyte in an attempt to provide a similar solid sodium electrolyte.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531.  The examiner can normally be reached on 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYATT P MCCONNELL/               Primary Examiner, Art Unit 1727